        Case 1:20-cr-00463-KPF Document 29 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                    v.                               20 Cr. 463 (KPF)

PURIFICACION CRISTOBAL,                                  ORDER

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are hereby ORDERED to appear for a pretrial conference in

this matter on March 12, 2021, at 2:30 p.m. The conference will proceed by

video. Access instructions will be provided to the parties in advance of the

conference.

      SO ORDERED.

Dated: March 10, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
